Title: From Benjamin Franklin to John Adams, 4 February 1782
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Feb. 4. 1782.
I have received yours of the 25th. past, in which you acquaint me with the Reasons you have for being fully of Opinion that no Loan is possible to be Procured by you, till there is a Treaty. Our only Dependance then appears to be on this Court; and I am happy to find that it still continues dispos’d to assist us. Since mine of the 11th. past, tho’ I have obtain’d no positive assurances of determined Sums, I think I see more Light, and will venture undertaking to answer your Acceptances of the Bills you mention. Before you receive this, you will be inform’d of my having sent wherewith to answer your Engagements for the Present Month; and I beg to know how much is yet to be provided for. With great Respect, I have [the] honour to be, Sir, Your Excellency’s most obedient & Most humble Servant
B Franklin
His Excelly. J. Adams Esq.
 
Addressed: A Son Excellence / Monsieur John Adams / en son Hotel / à Amsterdam.
Notation: Dr. Franklin 4th. Feby 1782.
